Citation Nr: 1817396	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-21 047A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to November 20, 2009 for a 70 percent rating for major depression.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to November 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision.   

FINDING OF FACT

In February 2018, the Board received the Veteran's request to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a February 2018 statement, the Veteran's representative withdrew the appeal.  Accordingly, the Board does not have jurisdiction to review the appellate claim, and the appeal is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


